Citation Nr: 1501977	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  08-26 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals, dislocation of right little metatarsophalangeal joint with radial collateral ligament repair, lateral band release, and extensor digiti quinti tendon transfer ("little finger disability"), exclusive of a period of an assigned temporary total rating from June 25, 2010 to August 1, 2010. 

2.  Entitlement to a compensable evaluation for residuals, fracture of proximal phalanx joint fusion, right ring finger ("ring finger disability"), exclusive of a period of an assigned temporary total rating from January 22, 2010 to March 1, 2010.

3.  Entitlement to a compensable evaluation for lipoma and ganglion cyst, right leg post-operative with decrease range of motion of the knee ("right knee disability"), prior to July 13, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued noncompensable evaluations for the little finger disability, the ring finger disability, and the right knee disability.  

An August 2014 rating decision of the RO in Denver, Colorado granted a 10 percent disability rating for the knee disability, effective July 13, 2011.  As the August 2014 decision did not represent a total grant of benefits sought on appeal the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  Subsequent to the November 2014 hearing, the Veteran submitted additional medical evidence accompanied by a waiver of initial RO consideration.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).  Additionally, subsequent to the RO's most recent adjudication of the Veteran's claim in the August 2014 supplemental statement of the case, additional evidence consisting of VA treatment records dated through December 2014 were associated with the record.  As the Veteran's claims are being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review such newly received records in the readjudication of his claims.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to increased evaluations for a little finger disability, a ring finger disability, and a right knee disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran was last afforded VA examinations in July 2011 in order to determine the current nature and severity of his service-connected little finger, ring finger, and right knee disabilities.  However, in subsequent correspondence, the Veteran described a worsening of symptoms associated with these disabilities.  Specifically, in a March 2013 statement, the Veteran asserted that his little finger and ring finger disabilities had worsened.  Additionally, the Veteran submitted an October 2014 letter from an orthopedic physician assistant indicating that his finger disabilities had worsened.  Further, during the November 2014 hearing, the Veteran testified that his finger disabilities and his knee disability had worsened in severity since his last VA examination.  As worsening symptomatology has been alleged since the last VA examination, the Veteran should be afforded new VA examinations to determine the current nature and severity of his service-connected little finger, ring finger, and right knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Additionally, the record reflects that the Veteran receives continuing treatment for his finger disabilities and his right knee disability.  Specifically, the Veteran testified that he receives treatment for these disabilities from the Air Force Academy.  See November 2014 Hearing Transcript.  While there are some records from the Air Force Academy associated with the claims file, it is not clear if all such records have been obtained.  Moreover, the last records from the Air Force Academy associated with the claims file are dated in 2013.  Therefore, on remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional records from providers who have treated him for his claimed disabilities.  

Finally, because the record indicates that the Veteran has been receiving ongoing VA treatment for his finger disabilities and his right knee disability, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his little finger, ring finger, and right knee disabilities, to include the Air Force Academy.  

For private treatment records, after obtaining any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After completing the foregoing, and the receipt of any outstanding records, the Veteran should be scheduled for an appropriate VA examination so as to determine the current nature and severity of his little finger and ring finger disabilities.  The record and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the record and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should provide a detailed description of any signs and symptoms associated with the little finger and ring finger disabilities.

The examiner should conduct range of motion testing of the right little finger and right ring finger.  The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also state whether there is evidence of a gap of two inches (5.1 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, for the right little finger and/or right ring finger.  The examiner should also indicate whether the Veteran has actual or comparable ankylosis of the right little finger and/or right ring finger, and if so, whether any ankylosis (or comparable ankylosis) is favorable or unfavorable.

Considering all clinical findings and assessments, the physician should specifically indicate the extent to which the residuals of the Veteran's right little finger and/or right ring finger impact the function of the right hand, to include whether such residuals actually or effectively result in loss of use of the hand.  Additionally, the physician should indicate whether such residuals result in function comparable to amputation of the right little finger and/or right ring finger, and if so, the level at which such amputation would be effective (i.e., with or without metacarpal resection).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. After receipt of any outstanding records, the Veteran should be scheduled for an appropriate VA examination so as to determine the current the nature and extent of all impairment due to the Veteran's service-connected right knee disability.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should readjudicate the Veteran's claims.  If the claims are denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




